As filed with the Securities and Exchange Commission on June 13, 2008 Registration No. 333-114010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 POST-EFFECTIVE AMENDMENT NO. 1 TO REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Kinetic Concepts, Inc. (Exact name of registrant as specified in its charter) Texas (State or other jurisdiction of incorporation or organization) 74-1891727 (I.R.S. Employer Identification No.) 8023 Vantage Drive San Antonio, Texas (Address of Principal Executive Offices) 78230 (Zip Code)) KINETIC CONCEPTS, INC. 2004 EQUITY PLAN KINETIC CONCEPTS, INC. 2004 EMPLOYEE STOCK PURCHASEPLAN (Full title of the plan) Stephen D. Seidel, Esq. Sr. Vice President, General Counsel and
